Citation Nr: 1230801	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  10-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for bilateral flat feet. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to August 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In August 2011, the Veteran testified at a Board hearing at the RO before the undersigned.  A copy of the transcript of that hearing is of record.  

In October 2011, the Board remanded this matter to the RO via the Appeals Management Center (AMC), in Washington, DC, for additional development and readjudication. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.

The following determination is based on review of the Veteran's claims file in addition to his Virtual VA "eFolder ."


REMAND

The Board's review of the claims file reveals that further development on the matter of entitlement to an evaluation in excess of 10 percent for bilateral flat feet is warranted.

As noted above, in October 2011, the Board remanded this matter for additional development and readjudication, to include instructing the AMC to arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected bilateral flat feet.  The examiner was requested to provide an accurate and fully descriptive assessment of the Veteran's bilateral flat feet, including specific discussion on whether objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities were shown.  

In a November 2011 Foot Miscellaneous (other than Flatfoot/Pes Planus)
Disability Benefits Questionnaire, the examiner indicated that the Veteran had bilateral pes planus.  He further noted that the Veteran had bilateral foot pain and fatigue along with bilateral pes planus and diabetes mellitus.  It was also noted that onychocrptosis and height of keratinized tissue (HKT) decreased the Veteran's stamina and increased his fatigue.  The examiner commented that the Veteran could no longer work in any job which required prolonged weight bearing for more than 30 minutes at a time.  X-ray reports of the right and left foot revealed pes planus but were otherwise unremarkable.

The Court has held that a remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. 268 (1998).  The Court has indicated, moreover, that if the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Id.  Further, VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The November 2011 Foot Miscellaneous (other than Flatfoot/Pes Planus)
Disability Benefits Questionnaire report did not provide detailed findings regarding the Veteran's service-connected bilateral flat feet disability, to include the requested discussion on whether objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities were shown.  The Board further observes that the AMC clearly failed to obtain the correct type of examination to adequately evaluate the Veteran's service-connected bilateral flat feet when ordering a Foot Miscellaneous (other than Flatfoot/Pes Planus) Disability Benefits Questionnaire.

In addition, the claims file reflects that the Veteran has received VA medical treatment for his service-connected bilateral flat feet from the VA Medical Center (VAMC) in West Palm Beach, Florida; however, as the claims file and Virtual VA eFolder only contain treatment records from that provider dated up to January 2012, any additional records from that facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AMC should obtain and associate with the claims file all outstanding VA records.

Finally, VA treatment records electronically available through the Compensation and Pension Records Interchange (CAPRI) that pertain to the issue on appeal were uploaded to the Veteran's Virtual VA eFolder in November 2011 and February 2012.  VA regulations provide that upon receipt of additional pertinent evidence after a Statement of the Case or the most recent Supplemental Statement of the Case has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board, the agency of original jurisdiction will furnish the Veteran and his representative a Supplemental Statement of the Case.  38 C.F.R. § 19.31; see also 38 C.F.R. § 20.1304 (the Veteran may waive waiver of agency of original jurisdiction review of evidence submitted directly to the Board may be waived after a case has been certified to the Board).  While review of the record reveals that the Veteran was issued a July 2012 SSOC after VA treatment records dating from December 2009 to January 2012 were added to Virtual VA efolder in November 2011 and February 2012, the July 2012 SSOC failed to discuss or consider evidence contained in the Virtual VA eFolder.  Accordingly, the case must be remanded pursuant to 38 C.F.R. § 19.31.


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Obtain VA clinical records pertaining to the Veteran's service-connected bilateral flat feet from the West Palm Beach VAMC for the period from January 2012 to the present.

All attempts to procure the above records should be documented in the file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.  38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(c)(2),(e).  

2.  Once the foregoing development has been accomplished to the extent possible, and the requested records have been associated with the claims file, the Veteran is to be scheduled for a VA feet examination (specifically a Flatfoot/Pes Planus Disability Benefits Questionnaire) to determine the severity of his service-connected bilateral flat feet.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available to the examiner conducting the examination for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

The examiner should provide an accurate and fully descriptive assessment of the Veteran's bilateral flat feet, including specific discussion on whether objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and/or characteristic callosities are shown.  

The examiner should include a complete rationale for the findings and opinions expressed in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims file.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655.

4.  Thereafter, the AMC must review the claims folder to ensure that the foregoing requested development has been completed.  In particular, review the requested medical examination to ensure that it is responsive to and in compliance with the directives of this REMAND and if not, implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the July 2012 SSOC as well as the relevant contents of the Veteran's Virtual VA efolder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


